BEAUCHAMP, Judge:
The appeal in this cause' was dismissed on June 9th, 1948, Tex.Cr.App., 212 S.W.2d 150, because the transcript showed no judgment entered in the case and no notice of appeal was found in the record. No motion for rehearing was filed within the fifteen days provided by law. That term of court adjourned the last Saturday of June, 1948, and the case was not brought ■ forward in the docket for the present term of court.
On the 18th of March, 1949, some kind of certified record, claiming to contain supplemental transcript, was filed in this Court. Evidently it was an effort of appellant to perfect the record. It was filed too late to authorize any consideration from this Court. The former order of dismissal -is valid and the Clerk of this Court is authorized and directed to issue . such mandate • as may be necessary, or appropriate, to carry out the judgment of the court below, in the event same has not been done.